Order, Family Court, New York County (Sara P Schechter, J.), entered on or about December 23, 2004, which denied petitioner’s objection to the Support Magistrate’s order dismissing with prejudice his petition to adjust arrears, unanimously affirmed, without costs.
In a prior proceeding, this Court held that respondent could collect postjudgment interest on a judgment against petitioner for arrears of child support (Majid v Commissioner of Social Servs., 244 AD2d 187 [1997]). Accordingly, petitioner’s resurrected claim to the contrary is barred by res judicata (see Matter of Hunter, 4 NY3d 260, 269 [2005]). Petitioner’s new claim that the judgment is invalid because it was docketed in the wrong county could have been raised in the prior proceeding and is therefore also barred by res judicata (see id.). Concur—Tom, J.P., Marlow, Williams, Gonzalez and Malone, JJ.